Kenneth H. Brown (CA State Bar No. 100396)
Cia Mackle (FL State Bar. No. 26471)
PACHULSKI STANG ZIEHL & JONES LLP
150 California Street, 15th Floor
San Francisco, CA 94111
Phone: (415) 263-7000
Fax: (415) 263-7010
Email: kbrown@pszjlaw.com

- and -

Chuck C. Choi
Allison A. Ito
CHOI & ITO, Attorneys at Law
700 Bishop Street, Suite 1107
Honolulu, HI 96813
Phone: (808) 533-1877
Fax: (808) 566-6900
Email: cchoi@hibklaw.com

Attorneys for TrashMasters, LLC; Corridor Capital, LLC; Corridor Capital
Advisors, LLC; Corridor TrashMasters, L.P.; SPB Management, LLC; SPB Waste,
LLC; SPB Capital GP, LLC; SPB Capital Partners, L.P.; SPB Partners, LLC; Craig
Enenstein; L. Geoffrey Greulich; Edward A. Monnier; Jessamyn Davis; Ari D.
Bass; Scott R. Bulloch; Kenneth M. Pressberg


                UNITED STATES BANKRUPTCY COURT

                     FOR THE DISTRICT OF HAWAII


In re:                                       No. 16-01294
                                             (Chapter 7)
ROLLOFFS HAWAII, LLC,

                  Debtor.




 U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 56 Filed 06/03/19 Page 1 of 6
DANE S. FIELD, Chapter 7 Trustee for the      Adv. Pro. No. 18-90035
Estate of Rolloffs Hawaii, LLC

                  Plaintiff,
            v.                                SCHEDULING CONFERENCE
                                              Date: June 7, 2019
TRASHMASTERS, LLC; CORRIDOR                   Time: 10:00 a.m.
CAPITAL LLC; CORRIDOR CAPITAL                 Judge: Hon. Robert J. Faris
ADVISORS, LLC; CORRIDOR
TRASHMASTERS, L.P.; SPB
MANAGEMENT, LLC; SPB WASTE,
LLC; SPB CAPITAL GP, LLC; SPB
CAPITAL PARTNERS, L.P.; SPB
PARTNERS, LLC; CRAIG ENENSTEIN;
L. GEOFFREY GREULICH; EDWARD A.
MONNIER; JESSAMYN DAVIS; ARI D.
BASS; SCOTT R. BULLOCH; KENNETH
M. PRESSBERG; KRISTIAN GOURLAY;
DOUGLAS L. ASAY; DOUGLAS D.
ASAY; CHARLES E. LEONARD; BRIAN
COLBECK; ROLLOFFS HAWAII, INC.;
THE KNG GROUP, LLC; COLBECK
CONSULTING LLC; JOHN DOES 1-50;
JANE DOES 1-50; DOE CORPORATIONS
1-50; DOE PARTNERSHIPS 1-50; DOE
ENTITIES 1-50,

                  Defendants.


                 SCHEDULING CONFERENCE STATEMENT

      Defendants TrashMasters, LLC; Corridor Capital, LLC; Corridor Capital

Advisors, LLC; Corridor TrashMasters, L.P.; SPB Management, LLC; SPB Waste,

LLC; SPB Capital GP, LLC; SPB Capital Partners, L.P.; SPB Partners, LLC; Craig

Enenstein; L. Geoffrey Greulich; Edward A. Monnier; Jessamyn Davis; Ari D.

                                      2

 U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 56 Filed 06/03/19 Page 2 of 6
Bass; Scott R. Bulloch and Kenneth M. Pressberg (collectively, “TM/Corridor/SPB

Defendants”), by and through their undersigned counsel, and pursuant to Rule

7016-1 of the Local Bankruptcy Rules for the District of Hawaii (“LBR”), Rule

16.1 of the Local Rules of Practice for the United States District Court for the

District of Hawaii (“LR”), and Rule 16 of the Federal Rules of Civil Procedure (as

made applicable by Rule 7016 of the Federal Rules of Bankruptcy Procedure),

submit the following Scheduling Conference Statement:

I.       SHORT STATEMENT OF NATURE OF CASE

         This suit arises out of the failure of Rolloffs Hawaii, LLC (the “Debtor”),

which operated a waste collection and disposal business in Hawaii from May 2009

until it was sold in 2017. Plaintiff Trustee filed the instant action seeking to hold

the Debtor’s equity holder, advisors, and former officers and purported directors of

the Debtor along with members of the Debtor’s parent company, entities affiliated

with them, and their management personally liable.

         On December 7, 2018, the Trustee filed a 126-page complaint (the

“Complaint”) alleging sixty-one causes of actions against (one or more of the)

twenty-four named defendants, including 51 counts based on alleged fraudulent

transfers to avoid and recover five separate categories of payments, along with 10

additional counts based on conspiracy to commit fraudulent transfers; breach of

fiduciary duties; conspiracy to breach fiduciary duties, aiding and abetting breach

                                            3

     U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 56 Filed 06/03/19 Page 3 of 6
of fiduciary duties, alter ego, and unjust enrichment. See dkt. #1.

      On February 15, 2019, the TM/Corridor/SPB Defendants filed a Motion to

Dismiss Complaint (“Motion to Dismiss”) seeking to dismiss all causes of action

asserted against them. See dkt. #19. On March 19, 2019, the Plaintiff filed an

opposition (“Opposition”) to the Motion to Dismiss. See dkt. #30. On April 5,

2019, the TM/Corridor/SPB Defendants filed a reply to the Opposition. See dkt.

#37. On April 12, 2019, the Court held a hearing on the Motion to Dismiss and

took the matter under advisement. See dkt. #45.

II.   STATEMENT OF JURISDICTION & VENUE

      On December 9, 2016 (the “Petition Date”), the Debtor filed a petition for

relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et

seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

District of Hawaii (the “Court”).

      On January 17, 2017, Plaintiff was appointed as the Chapter 11 Trustee of

the Debtor’s estate, and after consummating the sale, Plaintiff requested

conversion of the Debtor’s case to one under Chapter 7 of the Bankruptcy Code.

      This Court has jurisdiction over this adversary proceeding pursuant to 28

U.S.C. § 157 and 28 U.S.C. § 1334. Venue is proper in this District pursuant to 28

U.S.C. § 1409.




                                          4

  U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 56 Filed 06/03/19 Page 4 of 6
III.   JURY TRIAL

       The fraudulent transfer claims asserted in the Complaint are core claims and

the remaining claims are non-core. No jury demand has been made by the

TM/Corridor/SPB Defendants because their answer is not yet due. The

TM/Corridor/SPB Defendants reserve their right to demand a jury trial.

IV.    INITIAL DISCLOSURES

       Pursuant to that certain Stipulated Order Respecting: (1) Hearing Date and

Briefing Schedule for the Trashmasters/Corridor/SPB Defendants’ Motion to

Dismiss, (2) Stay on Discovery, and (3) Trial Date (“Stipulated Order”), all

discovery (including initial disclosures), the FRCP 26(f) conference of the parties,

the Scheduling Conference, and subpoenas to the investors of the

TM/Corridor/SPB Defendants are currently stayed until the pleadings in the case

are “deemed final.” See dkt. #18, at 4 (“The pleadings in the case shall be deemed

final when the Court has determined, by written order, all motions to dismiss,

including, as the case may be, any motion to dismiss which may arise as a result of

the Plaintiff re-pleading and/or amending the complaint”). Id.

       Further not all named defendants have filed a responsive pleading to the

Complaint.

V.     STATUS OF DISCOVERY AND MOTIONS

       See Section IV.

                                          5

 U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 56 Filed 06/03/19 Page 5 of 6
VI.   SPECIAL PROCEDURES

      No special procedures required at this time.

VII. RELATED CASES

      1.    The Debtor’s main Bankruptcy Case No. 16-01294.

      2.    Adv. Pro. No. 18-90034.

VIII. ADDITIONAL MATTERS

      There do not appear to be any settlement prospects at this time. The

outcome of the Motion to Dismiss may have an impact on settlement prospects.

            DATED: Honolulu, Hawaii, June 3, 2019

                                      /s/ Allison A. Ito
                                      Kenneth H. Brown
                                      Cia Mackle
                                      Chuck C. Choi
                                      Allison A. Ito
                                      Attorneys for TrashMasters, LLC, Corridor
                                      Capital, LLC, Corridor Capital Advisors,
                                      LLC, Corridor TrashMasters, L.P., SPB
                                      Management, LLC, SPB Waste, LLC, SPB
                                      Capital GP, LLC, SPB Capital Partners,
                                      L.P., SPB Partners, LLC, Craig Enenstein,
                                      L. Geoffrey Greulich, Edward A. Monnier,
                                      Jessamyn Davis, Ari D. Bass, Scott R.
                                      Bulloch, and Kenneth M. Pressberg




                                         6

 U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 56 Filed 06/03/19 Page 6 of 6
